IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  January 30, 2001 Session

  EMMANUEL CHURCHES OF CHRIST, ET AL. v. FRANCES FOSTER,
                        ET AL.

                    Appeal from the Chancery Court for DeKalb County
                  No. 98-60  John Turnbull, Judge, Sitting by Interchange



                     No. M2000-00812-COA-R3-CV - Filed April 5, 2001


This is a dispute between a separating local church and the national organization over the church
property in Smithville. The dispute involves the interpretation of two deeds, one in 1940 and another
in 1943. The Chancery Court of DeKalb County held that the majority of the property belonged to
the local congregation. Against the national church’s arguments that the chancellor’s order violated
the separation of church and state and was contrary to the law and the facts, we affirm.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                Affirmed and Remanded

BEN H. CANTRELL , P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ., joined.

William E. Farmer, Lebanon, Tennessee, for the appellants, Emmanuel Churches of Christ and
Bishop Ronald W. Banks, as an Officer of the Emmanuel Churches of Christ.

Frank Buck and Lena Ann Buck, Smithville, Tennessee, for the appellees, Frances Foster,
individually and as a Trustee of Emmanuel Church of Christ at Smithville, a.k.a Smithville
Emmanuel Church of Christ, and Nancy Ann Tramel, Brenda Hill, Jerry Hutchins, Sr., Doretta
Hutchins, Dilbert Colwell, and Elizabeth Colwell, as Trustees of Emmanuel Church of Christ at
Smithville, a.k.a. Smithville Emmanuel Church of Christ, and Emmanuel Bread of Life Frances
Foster Ministries, Inc.

                                            OPINION

                                                 I.

       On June 8, 1940, Cridner Martin executed a deed to a 90x100 foot lot in DeKalb County.
The grantees were certain named individuals and described as “trustees in trust for the use and
benefit of the Emmanuel Church of Christ, (Inc. Ky.) at Smithville, Dekalb County, Tennessee, and
to their successors in trust forever.” The deed also contained the following paragraphs:

       May it also be known that the trustees for the Emmanuel Church of Christ at
       Smithville, Tennessee shall be appointed or elected as following (sic): one for 1 year,
       one for 2 years, one for 3 years, one for 4 years, and one for 5 years. New trustees
       are to be elected or appointed by the pastor of the church at Smithville and the
       remaining trustees.

       Be it also known that in case of division or misunderstanding of any kind in the
       Emmanuel Church of Christ (Inc. Ky.) that the serving trustees shall have governing
       power over the above mentioned property.

The deed did not contain a derivation clause.

        On November 27, 1943, Cridner Martin and wife, Nancy Martin, executed another deed
conveying a 105x100 foot lot to the trustees of the “Emanuel (sic) Church Christ of Kentucky,
Incorporated, of Smithville, Tennessee and their successors.” The description covered the exact
parcel conveyed in the 1940 deed plus fifteen additional feet to the south. The deed contained the
following additional language:

       being the lands we bought from Grant Dirting, deed to which is of record in the
       Register’s Office at Smithville, Tennessee in Book ____ page ____. The Trustees
       herein named, or their successors, shall have no right to make any conveyances of
       this property, and the Emanuel (sic) Church of Christ is the sole authority to settle
       any disputes the (sic) may arise, but the Emanuel (sic) Church of Christ is to have no
       authority to sell or dispose of this property.

        The record shows that the Emmanuel Church of Christ became an organized church in 1933
when a group of believers obtained a charter in Logan County, Kentucky. The spiritual leader and
founder, Nina Mae Pierce, became the Bishop-Overseer of the church, which adopted what they
called an apostolic structure. Local congregations support and operate under the umbrella of the
central organization. The Bishop-Overseer appoints local pastors and presides over a general
assembly held twice yearly. The church obtained a Tennessee charter in 1940.

       The church in Smithville dates back to 1932, even before the formal organization of the
church. The congregation met at various places until 1940 when they acquired the lot from Cridner
Martin and erected a church building. The church became known as Martin’s Chapel, and Elder
Frances Foster has served as pastor since 1970.

        In 1997 the Smithville church withdrew from the Emmanuel Church of Christ over a dispute
with the Bishop-Overseer. The Bishop-Overseer then brought this action in the Chancery Court at
Smithville for a declaration that the Smithville property belonged to the central organization and that


                                                 -2-
the local pastor and trustees were illegally holding the property. After a trial on the merits the
chancellor held that the property conveyed in the 1940 deed belonged to the congregation in
Smithville but that the fifteen foot strip added in the 1943 deed belonged to the central organization.

                                             II.
                                 THE CHURCH-STATE ARGUMENT

       The appellant argues that the lower court’s decision violated the prohibition in Article I
Section 3 of the Tennessee Constitution against giving preference to a religious establishment or
mode of worship. This argument arises because the language in the 1940 deed gives the trustees the
power over the property “in case of division or misunderstanding of any kind in the Emmanuel
Church of Christ (Inc. Ky).” Because the controversy with the central organization involved, at least
to some extent, what are “biblical truths” the appellant argues that the lower court had to decide who
was right and who was wrong on that issue.

         We think the appellant is mistaken in that view. The lower court did not adjudicate any
religious principle or decide whether the dispute that arose had any basis in fact. The only issue
before the court was an interpretation of the two deeds to the church property. The civil courts have
the power to make that decision and the courts have frequently exercised that power when a church
division calls into question the rights to property. See Fry v. Emmanuel Churches of Christ, Inc.,
839 S.W.2d 406 (Tenn. Ct. App. 1992); Ward v. Crisp, 226 S.W.2d 273 (Tenn. 1949). The issue
in this case does not turn on religious doctrine or practice, only on neutral principles of law invoked
by the fact that a division or misunderstanding has occurred. Presbyterian Church in the United
States, et al. v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, et al., 393 U.S. 440
(1969).

                                               III.
                                             THE DEED

        As a general proposition, when property is conveyed to a local church having a connectional
relationship to a central organization, the property belongs to the central organization. The
Cumberland Presbyterian Church v. North Red Bank Cumberland Presbyterian Church, 430 S.W.2d
879 (Tenn. Ct. App. 1968); Fairmount Presbyterian Church, Inc. v. The Presbytery of Holston of
the Presbyterian Church of the United States, 531 S.W.2d 301 (Tenn. Ct. App. 1975). There is no
question that the Emmanuel Church of Christ is a connectional church with a central organization
presided over by a Bishop-Overseer. Neither is there a question that the church’s by-laws have
certain provisions that deal with the property of local congregations. These by-laws treat the local
property as the property of the larger organization.

       We think, however, that the general rules are subject to the clear intent of the grantor in the
deed manifesting a contrary purpose. Our task, therefore, is to determine the grantor’s intent in
making the conveyance. Hall v. Hall, 604 S.W.2d 851 (Tenn. 1980). The intent is best ascertained
from the language in the deed read in light of the surrounding circumstances, Roberts v. Hale, 393


                                                 -3-
S.W.2d 155 (Tenn. 1965), and all parts of the deed must be examined together for the purpose of
arriving at the grantor’s intent. Higginson v. Smith, 272 S.W.2d 348 (Tenn. Ct. App. 1954).

        The 1940 deed, executed by Cridner Martin alone, conveyed the 90x100 foot lot to certain
named trustees, “as trustees in trust for the use and benefit of the Emmanuel Church of Christ, (Inc.
Ky.) at Smithville, Dekalb County, Tennessee and to their successors in trust forever.” If the deed
had stopped there the case would be identical to The Cumberland Presbyterian Church v. North Red
Bank Cumberland Presbyterian Church, 430 S.W.2d 879 (Tenn. Ct. App. 1968) and Fairmount
Presbyterian Church, Inc. v. The Presbytery of Holston of the Presbyterian Church of the United
States, 531 SW.2d 301 (Tenn. Ct. App. 1975) above. But we note that in the first cited case the court
specifically noted an “absence of a controlling provision of the deed.” The deed in this case goes
on to provide that the successor trustees would be appointed as follows: “New trustees are to be
elected or appointed by the pastor of the church at Smithville and the remaining trustees.” When
these provisions are coupled with the remaining provision that the locally appointed trustees are to
retain governing power over the property in case of a division or misunderstanding of any kind in
the parent church, we come to the conclusion that Mr. Martin intended to keep the property under
the control of the trustees from the local congregation. Although Mr. Martin was not a literate man,
he was careful to describe the trustees as trustees for the church “at Smithville,” and to make sure
that the local trustees would always have the power to decide what to do with the property in case
of a controversy.

        It is true that the local pastor sometimes submitted the names of the trustees to the Bishop-
Overseer who would “approve” them. But that is significant only as a circumstance tending to show
the state of mind of the pastor and the Bishop-Overseer. It does not add to nor detract from the legal
significance of the language used in the deed, and it does not amount to a waiver of the rights of the
local trustees.

        The appellant also argues that the lower court entered an inconsistent judgment when it
decided that the central organization owned the fifteen foot strip in the 1943 deed that was not
covered in the 1940 deed. Since the 1943 deed was signed by Cridner Martin and his wife, Nancy
Martin, the appellant argues that the 1943 deed was a deed of correction, executed to convey Nancy
Martin’s interest as a tenant by the entireties. But there is no proof that Mr. and Mrs. Martin
acquired the property as husband and wife. The deed to them is not in the record, although it is
referred to in the 1943 deed as a deed conveying land “we bought from Grant Dirting.” That
reference alone is not sufficient to establish a conveyance to Mr. and Mrs. Martin as husband and
wife.

       Even if we assume that Mr. and Mrs. Martin owned the property as tenants by the entireties,
the 1940 deed conveyed Mr. Martin’s right of survivorship, so he did not have any interest to convey
in 1943. The record shows that Mrs. Martin predeceased Mr. Martin, therefore making the trustees
the owners of the fee. See Barry v. Woods, 594 S.W.2d 687 (Tenn. 1980); Robinson v. Trousdale
Co., 516 SW.2d 626 (Tenn. 1974).



                                                 -4-
      The judgment of the trial court is affirmed. The cause is remanded to the Chancery Court
of DeKalb County for any further proceedings necessary. Tax the costs on appeal to the appellant,
Emmanuel Churches of Christ and Bishop Ronald W. Banks.




                                            _________________________________________
                                            BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                              -5-